PER CURIAM.
His motion to correct the recital in the judgment, that he had appeared in proper person and by counsel and pleaded guilty, *859having, after hearing, been denied, appellant is here appealing from the order.
An examination of the record leaves us in no doubt that the appeal is without merit,1 and that the order appealed from should be affirmed.

 Hawley v. U. S., 5 Cir., 164 F.2d 276; Riddle v. Dyche, 262 U.S. 333, 43 S.Ct. 555, 67 L.Ed. 1009; Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019, 82 L.Ed. 1461, 146 A.L.R. 357.